COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                   NO. 02-18-00124-CV


In the Interest of A.E., A Child            §    From the 442nd District Court

                                            §    of Denton County (2009-21195-158)

                                            §    August 9, 2018

                                            §    Opinion by Chief Justice Quinn

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Father shall bear the costs of this

appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Brian Quinn
                                            Chief Justice Brian Quinn